               Case 1:21-mj-00047-ZMF Document 3 Filed 01/13/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF AN
                                                      Case No.
 APPLICATION FOR CRIMINAL
 COMPLAINT AND ARREST
 WARRANT FOR:

 DOMINIC PEZZOLA,
                                                      Filed Under Seal


                     GOVERNMENT’S MOTION TO SEAL COMPLAINT
                            AND RELATED DOCUMENTS

          The United States of America, moving by and through its undersigned counsel, respectfully

moves the Court for an Order placing the above-captioned warrant, complaint, and the application

and affidavit in support thereof, and all attachments thereto and other related materials

(collectively herein the “Arrest Warrant”) under seal. In support of this motion, the government

states:

          1.      The Court has the inherent power to seal court filings when appropriate,

including the Arrest Warrant. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir. 1980)

(citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)). More particularly, the

Court may seal the Arrest Warrant to prevent serious jeopardy to an ongoing criminal investigation

when, as in the present case, such jeopardy creates a compelling governmental interest in

preserving the confidentiality of the Arrest Warrant. See Washington Post v. Robinson, 935 F.2d

282, 287-89 (D.C. Cir. 1991).

          2.      January 13, 2021, the government applied for an Arrest Warrant in this matter. The

Arrest Warrant details the facts supporting probable cause to believe that Dominic Pezzola violated

Title 18, United States Code, Sections 1361, 1512(c)(2), and 1752(a).
             Case 1:21-mj-00047-ZMF Document 3 Filed 01/13/21 Page 2 of 3




        3.      The government will continue its investigation after execution of the Arrest

Warrant, and disclosure of the Arrest Warrant would jeopardize the investigation by providing the

subjects of the investigation an opportunity to destroy evidence or flee and jeopardize the

investigation by disclosing the details of facts known to investigators, the identities of witnesses,

and the investigative strategy.

        4.      In addition, the government respectfully moves for the Complaint and Arrest

Warrant to remain sealed -- with the exception that the Government be permitted to disclose the

Arrest Warrant to (1) appropriate U.S. and foreign law enforcement officials and other officials

and personnel to the extent that such disclosure is in furtherance of national security or efforts to

locate, arrest, detain, transfer, extradite, or expel the defendant, and (2) the court, court officials,

and defense counsel in this district or any other appropriate district as necessary to conduct any

court proceedings in that district.

        5.      For the foregoing reasons, the government respectfully requests that the Arrest

Warrant be sealed until further order of this Court, except as necessary to facilitate the enforcement




                                                   2
          Case 1:21-mj-00047-ZMF Document 3 Filed 01/13/21 Page 3 of 3




of criminal law, including the execution of the Arrest Warrant, or to any federal official to assist

the official receiving the information in the performance of that official’s duties.




                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      ACTING UNITED STATES ATTORNEY
                                                      New York Bar No. 4444188


                                                By: /s/ Erik M. Kenerson
                                                   Assistant United States Attorney
                                                   OH Bar No. 82960
                                                   National Security Section
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 252-7201
                                                   Email: erik.kenerson@usdoj.gov




                                                  3
